It has been suggested that the parties are in agreement on the facts relevant to a decision in this action. If this is the case, the parties are invited to file a stipulation of facts in this Court on or before 60 days from the date of this order. If such a stipulation is filed, the Court will set a schedule for briefing the legal issues. If such a stipulation is not timely filed, a Special Master will be appointed to conduct any necessary discovery and to make proposed findings of fact, and the case will proceed in the usual manner.